

116 SRES 418 IS: Expressing the sense of the Senate regarding the Government of Turkey’s crackdown on dissent related to its incursion into northeast Syria, and broader human rights violations.
U.S. Senate
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 418IN THE SENATE OF THE UNITED STATESNovember 12, 2019Mrs. Blackburn (for herself, Mr. Van Hollen, Mr. Leahy, Mr. Kaine, Mr. Wyden, Ms. Duckworth, Mr. Markey, Mr. Rubio, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate regarding the Government of Turkey’s crackdown on dissent
			 related to its incursion into northeast Syria, and broader human rights
			 violations.
	
 Whereas Turkey is a constitutional, secular state with an ethnically, religiously, and culturally diverse population;
 Whereas Turkey has been a modern democracy and a major North Atlantic Treaty Organization (NATO) ally to the United States;
 Whereas Turkey is a signatory to the International Covenant on Civil and Political Rights and is therefore obligated to uphold the freedom of its people to peacefully express criticism of their government;
 Whereas, immediately following the incursion by the Turkish Armed Forces into northeast Syria on October 9, 2019, the Government of Turkey began a coordinated crackdown on online dissent;
 Whereas, on October 9, 2019, Turkey’s National Security Directorate made a statement that criminal investigations had been initiated against 78 people for inciting enmity and hatred through black propaganda [smear campaign] against [Turkey] over Operation Peace Spring; sharing unsourced and false social media postings intended to destroy the reputation of [Turkey’s] security forces and making propaganda for a terrorist organization;
 Whereas expression of opposition views through social media posts, social media reposts, and shared online articles has led to the investigation and detention of individuals in the region;
 Whereas the shared content targeted by Turkish authorities was largely authored by Western and United States sources and outlets;
 Whereas Turkey has over 120 journalists and media workers in jail, more than in any other country, with most of them detained under propaganda charges;
 Whereas, on October 10, 2019, the digital services manager of the Birgun daily newspaper was detained in his home in Istanbul and questioned in relation to a news article and a tweet said to have incited enmity or hatred under the Article 216/1 of Turkish Penal Code;
 Whereas, on October 11, 2019, Minister of the Interior Suleyman Soylu stated during a speech that 121 people had been detained for their social media posts insulting Operation Peace Spring, describing [our] country as an invader and insulating the unity of our nation;
 Whereas, on October 14, 2019, military police carried out a countrywide operation with the aim of preventing and deterring sympathizers of the terrorist organization from [engaging in provocations related to] Operation Peace Spring in which over 500,000 people were interrogated and 152 people were detained, according to Amnesty International;
 Whereas, as of October 16, 2019, authorities have identified 839 social media accounts under investigation and 186 individuals taken into police custody since October 9, 2019, related to shared criminal content;
 Whereas, on October 19, 2019, police raided several homes of human rights defenders and journalists on counts of inciting enmity or hatred through social media posts;
 Whereas, on October 25, 2019, criminal complaints were made against the French weekly journal Le Point for its coverage of the military offensive;
 Whereas the style and scale of the social media crackdown specific to Turkish operations in Syria has recent precedent in the aftermath of the Turkish Armed Forces’ Operation Olive Branch in Afrin, in which—
 (1)1,719 social media accounts were investigated; (2)845 people were detained for social media posts; and
 (3)643 people were subject to judicial proceedings; including 11 physician members of the Turkish Medical Association’s Central Council, who were sentenced to terms up to 3 years and three months for calling to an end to the Afrin military operation;Whereas Turkish authorities have targeted more than a thousand criminal defense lawyers as part of the ongoing crackdown on dissent;
 Whereas more than 265 academics have been prosecuted in Turkey for signing an appeal for peace between the Government of Turkey and Kurdish insurgents;
 Whereas human rights violations have been a defining aspect of President Erdogan’s authoritarian rule, including—
 (1)the removal of at least 88 of the pro-Kurdish Peoples’ Democratic Party (HDP) mayors from office in the last three years and their replacement with state-appointed trustees;
 (2)the detention of HDP members of parliament; and (3)the detention of Turkish employees of United States diplomatic facilities in Turkey;
 Whereas blanket bans on peaceful protests of any form have been implemented by local governors across Turkey; and
 Whereas these bans have resulted in the arrest and detention of many people and represent clear violations to the right to peaceful assembly as protected by international human rights conventions to which Turkey is a party and by the Constitution of Turkey: Now, therefore, be it
	
 That the Senate— (1)reaffirms the position of the United States that peaceful dissent should be protected under the right of freedom of expression in Turkey;
 (2)condemns policies and efforts by the Government of Turkey to suppress peaceful protesters, including those expressing dissent against military operations by the Turkish Armed Forces or policies instituted by the Government of Turkey;
 (3)stands with the defenders of free speech and human rights in Turkey; (4)encourages senior United States administration officials to raise the issue of suppression of free speech and media in Turkey at the highest levels, both bilaterally and multilaterally;
 (5)encourages United States embassy and consular staff to attend politically motivated trials; and (6)calls on the Government of Turkey to—
 (A)immediately lift restrictions on freedom of expression, including expression online or in social media;
 (B)ensure that criticism of the Turkish Armed Forces’ military operations or calling for peace—through media, social media, peaceful assembly, or other peaceful means—is not criminalized;
 (C)drop all charges and end prosecution of individuals or groups for peaceful expression of their opposition to Turkey’s military operations in Syria;
 (D)ensure that people can gather and protest peacefully, including by lifting blanket protest bans across the country;
 (E)release all political prisoners, including journalists and Turkish employees of United States diplomatic missions; and
 (F)respect the rights of Turkish citizens to elect their leaders through a democratic process.